Citation Nr: 1401217	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a right knee condition, to include a torn ligament. 


REPRESENTATION

Veteran represented by: David M. Sullivan (a.k.a. Matt Sullivan) 	


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for bilateral hearing loss, tinnitus, and a right knee condition.    

A review of the electronic claims file (Virtual VA) revealed no pertinent, additional evidence.  

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is the result of exposure to acoustic trauma during his active duty service. 

2. The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active duty service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.385, 4.85 (2013).    

2. Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the hearing loss and tinnitus claims, no discussion of VA's duties to notify and assist is necessary. 

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran has been diagnosed with sensorineural hearing loss, which is recognized as chronic under 38 C.F.R. § 3.309(a).  Tinnitus is not recognized as chronic under 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In the instant case, an October 2009 VA examination report demonstrates that the Veteran has a current hearing loss disability of the left ear and tinnitus.  However, the Veteran did not have a right ear hearing loss disability pursuant to VA regulations at the time of the October 2009 VA examination.  38 C.F.R. § 3.385 (2013).  In April 2011, the Veteran's private audiologist conducted a pure tone air conduction test and Maryland CNC test pursuant to 38 C.F.R. § 4.85 (2013).  Testing revealed that the Veteran had a Maryland CNC speech recognition score of 90% in the right ear.  As such, the Veteran now has a hearing loss disability of the right ear.  38 C.F.R. § 3.385 (2013); 38 C.F.R. § 4.85 (2013).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).    

With respect to in-service acoustic trauma, the Veteran has alleged that he was exposed to excessive noise from motor generators during service as a military policeman.  See August 2009 lay statement, January 2011 notice of disagreement, and July 2012 VA Form 9.  The Board finds that this description of duties is consistent with the nature and circumstances of the Veteran's military service.  Accordingly, in-service acoustic trauma is conceded.  

The only remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service period.  

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).      

An audiometric testing performed during an induction examination, conducted in November 1972, showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz 
4000 Hz
Right
15
5
5

5
Left 
15
10
15

35 

Although the Veteran's entrance examination indicated some hearing loss at 4000 Hz of the left ear, the Board notes that, at the time of his entrance into service, the Veteran did not have hearing loss of the left or the right ear as defined by the VA.  38 C.F.R. § 3.385 (2013).  The same examination report also stated that the Veteran did not have any disqualifying defects as of January 1973.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that a hearing loss disability was not noted upon entrance.  Accordingly, the Veteran is presumed to have been sound upon entry into service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).        
     
The Veteran was afforded an October 2009 VA examination.  After reviewing the Veteran's claims file, including the Veteran's entrance examination, the VA examiner stated that the Veteran had preexisting hearing loss of the left ear at 4000 Hz at the time the Veteran entered service.  The examiner stated that, without resorting to mere speculation, she was unable to determine if the preexisting hearing loss was aggravated by service since the claims file did not include the Veteran's separation examination or any other audiometric tests.  A June 2012 VA addendum report provided by a different VA doctor stated that she was also unable to determine if the preexisting hearing loss was aggravated by service as the claims file did not include a separation examination or any additional audiometric tests.  

As noted above, the Board finds that the Veteran was sound at the time of his entrance into service as the Veteran did not have left ear hearing loss as defined by the VA.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304(b), 3.385 (2013).  The negative VA opinions of record are based upon the incorrect assumption that the Veteran's had left ear hearing loss upon entry into service.  As the Board has found the Veteran was sound upon entry into service with respect to left ear hearing loss, the Board finds that these medical opinions are based upon an incorrect factual premise.  As such, these opinions have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The Veteran's private audiologist conducted an April 2011 audiological test and provided a report.  In the April 2011 opinion, the private doctor stated that it was more likely than not that noise exposure in service "contributed significantly" to the "majority" of the Veteran's hearing loss.  The Veteran's private audiology report is adequate as the private doctor conducted an examination, indicated review of the Veteran's medical history, and provided a thorough rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The private doctor discussed several pertinent studies regarding hearing loss and noise exposure in the military.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion is the physician's thoroughness and detail of the opinion).  Accordingly, the Board finds this private doctor's opinion to be highly probative.  

In regards to the Veteran's tinnitus claim, as noted above, the Veteran has a current diagnosis of tinnitus and it has been conceded that the Veteran had noise exposure in service.  The Veteran contends that he experienced tinnitus in service and that he had tinnitus at the time of his separation examination.  See August 2009 lay statement, January 2011 notice of disagreement, and July 2012 VA Form 9.  

The Veteran was provided a VA examination in October 2009.  The Veteran initially stated that the tinnitus began 10 to 15 years ago but then stated that he forgot the tinnitus started in 1974, while he was still on active duty.  The examiner opined that the Veteran's tinnitus was less likely than not the result of noise exposure during military service but the examiner did not provide a rationale to support her opinion.  A June 2012 addendum report was obtained and the VA doctor opined that the Veteran's tinnitus was less likely than not related to noise exposure in service as there were no complaints of tinnitus in the claims file, no mention of tinnitus in the Veteran's service treatment records, and that the Veteran changed the date of onset during the October 2009 examination.  However, the claims file contains the Veteran's lay statements contending that his tinnitus occurred in service.  As there is no indication that these lay statements are not competent and credible in regards to his tinnitus claim, the June 2012 VA doctor improperly relied primarily upon the lack of complaints of tinnitus in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions").  Accordingly, the Board finds that the October 2009 examination report and June 2012 addendum report have little probative value.   

As noted above, tinnitus is not among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may not be established based on continuity of symptomatology; however, the claim may be established if it is found that the disability had its onset in or is related to service or an event of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran has a current diagnosis of tinnitus and the competent, credible, and persuasive evidence of record sufficiently places the onset of this condition in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  After resolving all doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service.  It follows that entitlement to service connection for tinnitus is warranted.    
 
For the above stated reasons, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are due to his military service.  Consequently, the Board has resolved the doubt in favor of the Veteran and service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  Supra, Gilbert.      


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran contends that during service, he fell on a railing and tore ligaments in his right knee.  The RO denied the Veteran's claim in January 2010 because there was no mention of a right knee injury in the Veteran's service treatment records and the Veteran did not have a current diagnosis of a right knee condition.  The Veteran submitted an April 2011 letter from his private doctor, which diagnosed the Veteran with degenerative changes and a chronic tear of the anterior cruciate ligament of the right knee.  Accordingly, the Veteran has met the current disability element required to establish service connection.  See McClain, 21 Vet. App. at 321 (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).    

As the April 2011 letter from the Veteran's private doctor reflects a diagnosis of a right knee condition but does not address the etiology of the condition, the Board finds that a VA examination should be provided to the Veteran for his claim of entitlement to service connection for a right knee condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends he received continued treatment during service for his right knee injury, see July 2012 VA Form 9, but the alleged right knee service treatment records and his separation examination are not associated with the claims file.  He specifically contends that his treatment records from the medic attached to Btry. D, 2nd BN, 1st ADA in Germany are missing from his records.  As part of this remand, the Board requests that the RO/AMC attempt to locate and procure any missing service treatment records by contacting the National Personnel Records Center (NPRC) and any other appropriate records depository.  38 C.F.R. § 3.159(c) (2013).  

The Veteran also indicated that he had an X-ray taken of his right knee in November 2009 but did not specify if the X-ray was taken by a private doctor or a VA doctor.  The X-rays are not currently associated with the claims file. Accordingly, the RO/AMC shall also associate outstanding, pertinent VA treatment records or private treatment records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Make an additional request for complete copies of the Veteran's outstanding service treatment records, specifically his treatment records from Btry. D, 2nd BN, 1st ADA in Germany.  The RO/AMC should make said request to the National Personnel Records Center (NPRC) and, if necessary, all other appropriate alternative sources.  If no further records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the Veteran should be notified.  

2. Obtain pertinent records of VA treatment.  Associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file. 

3. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record, to include the November 2009 right knee X-ray.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include treatment from Envision Imaging of Allen.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

4. After associating any pertinent, outstanding records with the claims file, the RO/AMC shall arrange for an appropriate VA examination.  The claims file should be made available to and reviewed by the examiner.  

The examiner shall opine as to whether it is at least as likely as not that the Veteran's right knee condition had its onset in service or is otherwise related to service.  For purposes of this examination, the examiner should presume the Veteran injured his knee in service as described, even if the incident is not documented in the Veteran's service treatment records.    

The examiner shall provide a thorough rationale to support his or her opinion.  If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

5. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M.N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


